DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The reference with Cited No. AN is missing from the file. Therefore, the reference is not considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-8, 10-21, 23, 24, 27-30, and 35-41 are rejected under 35 U.S.C. 102(b) as being anticipated by Graham et al. (US 5,143,598).
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 5,143,598). 
The process of Graham is as discussed above. 
Graham does not explicitly teach that solid material-free crude oil is produced, does not teach that the volume of water selected to be between about 50-150 % by volume of the second solvent. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Graham by removing all solids to produce solid material-free crude oil because one of skill in the art would desire to move all solids to produce a lean product liquid. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Graham by utilizing the . 
Claims 9, 25, 26, 31, 33, 34, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 5,143,598) in view of Comfort III et al. (US 2018/0273847 A1). 
The process of Graham is as discussed above. 
Graham does not teach a step of mining by utilizing water jet as claimed, does not teach that surfactant is nonylphenol and ethylene oxide, does not teach the size of solid material is reduce to a size range of about 60-200 mesh, and does not explicitly teach that 10-500 ppm of surfactant is used
Comfort discloses a process for mining where high pressure water jets was used to produce a slurry which is then dewatered. Comfort also teaches that the surfactant is nonylphenol with 5/6 moles of ethylene oxide. Crude oil is removed from solids to form crude reduced solids ad returned to subterranean sites. The solid material is reduced to less than 5 mm by high shear. See paragraph [0026], [0027], [0032], [0052]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Graham by utilizing a feedstock from a mining process utilizing water jet as suggested by Comfort because one of skill in the art would use the feedstock from any source including from a water jet mining process. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Graham by utilizing the surfactant as suggested by Comfort because such surfactant is known to be effective. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Graham/Comfort by utilizing about 10-500 ppm because both Graham/Comfort teach that surfactant is used to adjust pH of the mixture to a predetermine level. It is within the level of one of skill in the art to use the claimed amount of surfactant within the predetermine pH. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TAM M NGUYEN/            Primary Examiner, Art Unit 1771